     Case 1:20-mc-00033-SJB ECF No. 1-2 filed 05/05/20 PageID.9 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
                               ____________

CHIARA MEATTELLI,

       Petitioner,                           CASE NO.

v.

GOOGLE LLC d/b/a YOUTUBE

       Respondent.


C. Christopher Newberg (P79025)
RODENHOUSE LAW GROUP P.C.
Attorney for Petitioner
678 Front Avenue NW, Suite 176
Grand Rapids, MI 49504
(616) 451-4000
chris@rodenhouselaw.com




          EXHIBIT 2
Case 1:20-mc-00033-SJB ECF No. 1-2 filed 05/05/20 PageID.10 Page 2 of 3
Case 1:20-mc-00033-SJB ECF No. 1-2 filed 05/05/20 PageID.11 Page 3 of 3
